DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/813,817, filed on 10 March 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
a.	“display control unit…” in claims 1-2
b.	“accepting unit…” in claims 1-2
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Regarding the limitations reciting “display control unit” and “accepting unit”, the specification discloses a general purpose computer in Figs. 1-3 and paragraphs [0019]-[0022] and an algorithm for transforming the general purpose computer to a special purpose computer in paragraphs [0023]-[0036], in the specification filed on 10 March 2020.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (US 5937143 A and Watanabe hereinafter).
Regarding Claim 1
Watanabe teaches a control device controlling a robot (see all Figs.; Col. 1, line 25 - Col. 2, line 7), the control device comprising:
a storage unit storing a work program of the robot (see Fig. 1, data storage means 1; Col. 1, lines 28-37; Col. 2, lines 46-63);
a display control unit (see Fig. 1, display data generating unit 4; Col. 2, lines 46-63) displaying a virtual robot formed by virtualizing the robot (see Fig. 6, robot arm 45a; Col. 2, lines 46-63; Col. 4, lines 47-55) and a teaching point in a simulator screen at a display unit (see Figs. 4-8, taught points 41; Col. 1, line 44 - Col. 2, line 7; Col. 2, lines 46-63; Col. 4, line 11 - Col. 5, line 56), based on the work program stored in the storage unit (see Col. 2, lines 46-63; Col. 4, lines 11-64); and
an accepting unit accepting a selection of the teaching point displayed in the simulator screen (see Col. 5, lines 20-56, especially "If one taught point 41a, among the taught points displayed on the graphic display device 40, is selected and its corresponding spot is fingered, the touch-panel recognizes the taught point 41a from a display coordinates of the fingered spot of the screen."), wherein
the display control unit displays, in the simulator screen, a first window including a first command corresponding to the teaching point that is selected, when the accepting unit accepts the selection of the teaching point (see Figs. 7-8, pop-up menu 47; Col. 5, lines 20-56, especially "Thereupon, a pop-up menu 47 for "OPERATION OF TAUGHT POINT" appears on the screen … in this case, if "MOVE TO" is commanded, as shown in FIG. 8…").
The limitations requiring “display control unit” and “accepting unit” have been interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and because the generic placeholder is not preceded by a structural modifier. See section entitled “claim interpretation” above. As such, Applicant’s claims are construed to require a special purpose computer (see Applicant’s spec at Figs. 1-3 and [0019]-[0036]) or equivalent structure for the “display control unit” and “accepting unit”.
Regarding Claim 7
Watanabe teaches the control device according to claim 1 (as discussed above in claim 1), 
wherein the first window includes a second command which is a command after the first command (see Figs. 7-8, pop-up menu 47, the "POSITION" command occurs after the "MOVE TO" command referred to above.).
Regarding Claim 8
Watanabe teaches a robot system (see Fig. 2; Col. 3, lines 17-37) comprising:
a robot (see Fig. 2, robot mechanical section 70; Col. 3, lines 22-37); and
the control device according to claim 1 (as discussed above in claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe as applied to claim 1 above, and further in view of Guiremand (US 5841959 A and Guiremand hereinafter).
Regarding Claims 2 and 3
Watanabe teaches the control device according to claim 1 (as discussed above in claim 1),
Watanabe is silent regarding wherein the display control unit changes a display form of the first command in an editing window of the work program, when the accepting unit accepts a selection of the first window,
wherein the display form is a color.
Guiremand teaches a control device controlling a robot (see all Figs.; Col. 4, lines 29-49), the control device comprising:
a display control unit that displays, in the simulator screen, a first window including a first command (see at least Figs. 4-5, all; Col. 8, line 39 - Col. 9, line 38),
wherein the display control unit changes a display form of the first command in an editing window of the work program, when the accepting unit accepts a selection of the first window (see Fig. 5; Col. 8, line 66 - Col. 9, line 38, especially "A user may click on any one of the seven subprocess icons of FIG. 5 to highlight that icon for editing or other action … Clicking once inside rectangle 81, but with the cursor not on any one of the seven subprocess icons will highlight the Blotter rectangle..."),
wherein the display form is a color (see Fig. 5; Col. 8, line 66 - Col. 9, line 38, especially "A user may click on any one of the seven subprocess icons of FIG. 5 to highlight that icon for editing or other action … Clicking once inside rectangle 81, but with the cursor not on any one of the seven subprocess icons will highlight the Blotter rectangle...").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Guiremand to Watanabe. That is, it would have been obvious to modify the display control unit of the control device of Watanabe to change a display color of the first command in an editing window of the work program when the accepting unit accepts a selection of the first window, as taught by Guiremand. 
Guiremand teaches highlighting a selected command in an editing window to indicate which command is being edited. Any menu function chosen and activated within the editing window will then act upon the highlighted command. A person having ordinary skill in the art would have been motivated to apply the same technique to the control device of Watanabe in order to attain the same results. 
Application of the known technique taught by Guiremand to the control device taught by Watanabe would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the control device, wherein the display control unit changes a display form of the first command in an editing window of the work program, when the accepting unit accepts a selection of the first window, and wherein the display form is a color. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe as applied to claim 1 above, and further in view of Jules et al. (US 20200122331 A1 and Jules hereinafter).
Regarding Claim 4
Watanabe teaches the control device according to claim 1 (as discussed above in claim 1),
Watanabe is silent regarding wherein a format of the first command included in the first window is a flowchart.
Jules teaches a control device controlling a robot (see all Figs.; [0001]-[0006]), the control device comprising:
a storage unit storing a work program of the robot (see Fig. 8, storage subsystem 824; [0059]);
a display control unit (see Figs. 1-5, all) displaying a virtual robot formed by virtualizing the robot (see Figs. 1-3, all; ) and a teaching point in a simulator screen at a display unit, based on the work program stored in the storage unit (see Figs. 1-3, visual annotations 130; [0024]), wherein
the display control unit displays, in the simulator screen, a first window including a first command (see Fig. 5, all; [0007] and [0029]-[0034]), 
wherein a format of the first command included in the first window is a flowchart (see Fig. 5, all; [0007] and [0029]-[0034]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Jules to Watanabe. That is, it would have been obvious to modify the control device of Watanabe to format the first command as a flowchart, as taught by Jules. 
Jules teaches formatting the first command as a flowchart to provide a visualization to aid in object tracking, debugging, and/or otherwise improving the robotic process in various ways. A person having ordinary skill in the art would have been motivated to apply the same technique to the control device of Watanabe in order to attain the same results. 
Application of the known technique taught by Jules to the control device taught by Watanabe would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the control device, wherein a format of the first command included in the first window is a flowchart. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe as applied to claim 1 above, and further in view of Hirayama et al. (US 20170087717 A1 and Hirayama hereinafter).
Regarding Claim 5
Watanabe teaches the control device according to claim 1 (as discussed above in claim 1), 
wherein a form of the first command included in the first window is a language (see Figs. 7-8, pop-up menu 47; Col. 5, lines 20-56). Watanabe; however, does not explicitly teach the form of the first command included in the first window being a program language.
Hirayama teaches a control device controlling a robot (see all Figs.; [0010]-[0012]), the control device comprising:
a storage unit storing a work program of the robot (see Fig. 1, storage unit 10; [0012] and [00022]-[0025]);
a display control unit (see Figs. 1-5, display unit 30; [0012] and [0026]) displaying a virtual robot formed by virtualizing the robot (see Figs. 1-5, model display portion 32; [0033]) and a teaching point in a simulator screen at a display unit, based on the work program stored in the storage unit (see Fig. 5, positions PXXX; [0055]-[0056]), wherein
the display control unit displays, in the simulator screen, a first window including a first command corresponding to the teaching points (see Figs. 1-5, display portion 31; [0026], [0029]-[0030] and [0054]),
wherein a form of the first command included in the first window is a program language (see at least Figs. 2-3, position detection commands 36; [0030]-[0031] and [0040]-[0047]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Hirayama to Watanabe. That is, it would have been obvious to modify the control device of Watanabe to format the first command as programming language, as taught by Hirayama. 
Hirayama teaches formatting the first command as a program language to enable an operator to select individual portions of the command to edit. A person having ordinary skill in the art would have been motivated to apply the same technique to the control device of Watanabe in order to attain the same results. 
Application of the known technique taught by Hirayama to the control device taught by Watanabe would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the control device, wherein a format of the first command included in the first window is a program language. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe as applied to claim 1 above, and further in view of Maisonnier et al. (US 20120136481 A1 and Maisonnier hereinafter).
Regarding Claim 6
Watanabe teaches the control device according to claim 1 (as discussed above in claim 1), 
Watanabe is silent regarding wherein a display format of the first command included in the first window is switchable between a flowchart and a program language.
Maisonnier teaches a control device controlling a robot (see all Figs.; [0002] and [0007]-[0022]), the control device comprising:
a display control unit (see Figs. 2-10, all) displaying a virtual robot formed by virtualizing the robot (see Figs. 2, 7 and 9-10; [0055]), wherein
the display control unit displays, in the simulator screen, a first window including a first command (see Figs. 2-10; [0008]-[0011] and [0038]),
wherein a display format of the first command included in the first window is switchable between a flowchart and a program language (see Figs. 1, 5, and 11 "flow diagram" and "script"; [0038]-[0041], [0066]-[0071] and [0114]-[0118]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Maisonnier to Watanabe. That is, it would have been obvious to modify the control device of Watanabe to include the display format of the first command as being switchable between a flowchart and a program language, as taught by Maisonnier. 
Maisonnier teaches this known technique of having a switchable format to allow an operator to switch between high level programming of the robot by connecting boxes and direct programming of the robot by typing code. A person having ordinary skill in the art would have been motivated to apply the same technique to the control device of Watanabe in order to attain the same results. 
Application of the known technique taught by Maisonnier to the control device taught by Watanabe would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the control device, wherein a display format of the first command included in the first window is switchable between a flowchart and a program language. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                         /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664